Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Larsen et al. (US 9,360,162, hereafter “Larsen”) is considered the closest prior art.
Larsen discloses a valve assembly configured to be arranged in a cylinder opening of a gas cylinder, comprising: a valve housing having a first housing end and a second housing end, a first housing opening arranged at the first housing end and a second housing opening arranged at the second housing end, the first housing opening having an inner diameter, and a bore extending between the first housing opening and the second housing opening, the bore having an inner face, and an inner valve unit arranged in the bore, said inner valve unit having an inner valve housing, and a first end and a second end, the first end having an outer diameter, the outer diameter being larger than the inner diameter of the first housing opening, the first end being configured to abut the inner face at the first opening, whereby a filling valve is provided, the inner face of the first opening being a filling valve seat, the second end comprising an inlet to the inner valve unit, the inner valve unit further comprising: a consumption valve arranged at the first end, and a first pressure reduction valve configured to reduce a pressure in the gas cylinder from a first gas pressure to a second gas pressure, wherein the valve assembly further comprises a protection device arranged in connection with and configured to interact with the inner valve unit to hinder unintended gas flow into the gas cylinder, and wherein the protection device comprises a residue pressure valve and a non-return valve the residue pressure valve being configured to ensure that the gas cylinder will maintain a predetermined overpressure so that a flow of gas is hindered 
Regarding claim 23, Larsen fails to anticipate or render obvious wherein the first closing part comprises a first part end and a second part end, the first part end being closest to the inner valve unit and the second part end comprising a radially extending abutment flange having an outer flange diameter, the radially extending abutment flange being configured to abut the residue pressure valve seat, the residue pressure valve seat being an inner bore of the valve assembly and having an inner bore diameter, the inner bore diameter being substantially equal to the outer flange diameter.
Regarding claim 43, Larsen fails to anticipate or render obvious wherein the bottom piece comprises a piece bore, the first part end of the first closing part being arranged movably in the piece bore, and the first part end comprising a pin being larger than the piece bore ensuring that the first closing part is maintained in relation to the bottom piece.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753